Citation Nr: 9924329	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-14 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for chronic 
Achilles tendinitis, left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1991 to November 
1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in June 1998.  A statement of the 
case was mailed to the veteran in July 1998.  The veteran's 
substantive appeal was received in July 1998.  

In the April 1998 rating decision, entitlement to service 
connection for scar, appendectomy, was granted with a 
noncompensable evaluation.  In addition, entitlement to a 10 
percent evaluation based on multiple, noncompensable, 
service-connected disabilities was denied.  In an April 1998 
letter, the veteran was notified of this decision and of his 
procedural and appellate rights.  Since a notice of 
disagreement has not been received as to these issues, they 
are not in appellate status and before the Board at this 
time.


REMAND

The veteran contends that his chronic tendinitis, left 
Achilles is more disabling than is currently represented by 
the non-compensable rating assigned following a grant of 
service connection in April 1998.  Specifically, in the 
veteran's June 1998 notice of disagreement, and his July 1998 
substantive appeal, he asserted that the results of his 
February 1998 examination did not accurately reflect the 
severity of the pain from which he suffers.  The veteran also 
contended that he is unable to secure certain types of 
employment due to his disability.

The report of the veteran's February 1998 VA medical 
examination indicated that the veteran complained of soreness 
of the left heel/ankle at that time.  The examiner noted that 
both of the veteran's ankles were symmetrical, the left 
Achilles tendon was in place, and there was no tenderness.  
In addition, no abnormal swelling was appreciated.  The 
examiner noted that the veteran's range of motion of his 
ankles was 20 degrees dorsiflexion and 30 degrees plantar 
flexion.  The examiner also stated that the veteran easily 
stood on his heels and tip toes without pain.  The examiner 
was unable to find any abnormalities or residuals of any 
injuries to the left Achilles.

The veteran's chronic Achilles tendinitis, left leg, is rated 
by analogy under Diagnostic Code 5024.  38 C.F.R. § 4.20.  
The rating schedule directs that diseases rated under that 
code should be rated based on the limitation of motion of the 
affected parts as degenerative arthritis.  Diagnostic Code 
5003 states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Limitation of motion of the 
ankle is rated under Diagnostic Code 5271.  Under that code, 
marked limitation of motion of the ankle is rated as 20 
percent disabling and moderate limitation of motion of the 
ankle is rated as 10 percent disabling.  Full range of motion 
of the ankle on dorsiflexion is zero to 20 degrees and full 
range of motion os plantar flexion is zero to 45 degrees.  38 
C.F.R. § 4.71, Plate II.

As mentioned above, the February 1998 examination report 
indicated that the veteran's dorsal flexion was within normal 
limits; however the veteran's plantar flexion was to 30 
degrees.  According to 38 C.F.R. § 4.71a, Plate II, the 
veteran's plantar flexion of the ankle is not within normal 
limits.  It appears, however, that the examiner thought the 
veteran's range of motion was within normal limits.  As such, 
the February 1998 examination is inadequate to assess the 
veteran's current level of disability.  The veteran 
apparently has limitation of motion on plantar flexion; 
however, there is no medical opinion regarding whether that 
limitation of motion is marked, moderate, or less than 
moderate.  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  In considering this matter on appeal the Board is 
required to base its decisions on independent medical 
evidence rather than rely upon its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In addition, since the veteran does have limitation of 
motion, consideration must be given to whether or not he has 
painful motion.  The veteran definitively asserts that he 
does in fact have painful motion and disputes the VA 
examiner's opinion that he does not have painful limitation 
of motion.  As noted, the VA examiner also apparently did not 
believe that there was limitation of motion despite the 
contrary findings.  

The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
stated that the duty to assist claimants in developing the 
facts pertinent to their claims may, under appropriate 
circumstances, include a duty to conduct a thorough and 
contemporaneous medical examination.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the 
VA duty to assist includes the conduct of VA examination 
where the record does not adequately reveal the current 
state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) citing Schafrath V. 
Derwinski, 1 Vet. App. 589, 595 (1991).  In view of the 
aforementioned reasons, the Board believes that another 
examination should be conducted and if there is any 
limitation of motion the guidelines set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), should be considered.

The Board notes that in consideration of limitation of 
motion, the Court has set forth certain guidelines.  In the 
case of DeLuca, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim of dissatisfaction with 
the initial rating assigned following a grant of service 
connection for chronic Achilles tendon, left leg as a rating 
under the Diagnostic Code governing limitation of motion of 
the ankle should be considered.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

The VA has a duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991).  Fulfillment of the VA 
statutory duty to assist the appellant includes the 
procurement and consideration of any relevant VA or other 
medical records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ferraro v. Derwinski, 1 Vet. App. 326 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In this case, the veteran 
asserted that he has received treatment from many doctors and 
has undergone physical therapy for his disability.  However, 
there are no post service medical treatment records located 
in the veteran's claims file.  In light of the veteran's 
assertions, the RO should ensure that all current records 
relating to treatment of the veteran, and not currently of 
record, are associated with the assembled records.  

The Board further notes that in Fenderson v. West, 12 Vet. 
App 119 (1999) at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  In 
this case, the RO granted non-compensable ratings for chronic 
tendinitis of the left Achilles effective as of the effective 
date of service connection.  As such, the RO apparently did 
not find that staged ratings were warranted.  However, when 
the RO considers the veteran's claims, the actual issues in 
appellate status are as shown on the front page of this 
remand, and the RO should consider staged ratings.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the veteran and 
determined where and by whom he has been 
treated for his chronic tendinitis, left 
Achilles.  Thereafter, the RO should 
obtain all private and VA treatment 
records of the veteran for his chronic 
tendinitis, left Achilles, which are not 
currently in the claims file, and add 
them to the claims file.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature, extent, and 
manifestations of the veteran's chronic 
tendinitis, left Achilles.  All indicated 
x-rays should be completed.  The claims 
file and a copy of Diagnostic Codes 5003, 
5024 and 5271 should be made available to 
the examiner prior to the examination.  
Such tests as deemed necessary should be 
performed.  These tests should include a 
complete test of the range of motion of 
the affected joint.  The examiner should 
report any limitation of motion of the 
left ankle in relationship to the above 
mentioned codes.  If the veteran 
demonstrates limitation of motion of the 
left ankle, the examiner should opine as 
to whether that limitation of motion is 
marked, moderate, or less than moderate.  
The examiner should also be asked to 
determine whether the left ankle exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left ankle 
is used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

3.  The RO should readjudicate the 
veteran's claim of dissatisfaction with 
the initial rating assigned following a 
grant of service connection for chronic 
tendinitis, left Achilles, in light of 
DeLuca and Fenderson.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



